MEMORANDUM **
California state prisoner Alonzo Reed appeals pro se from the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging defendants violated his constitutional rights and state law in initiating charges and processing grievances related to disciplinary proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly concluded Reed failed to state a claim that defendants’ actions violated his right of access to courts, because Reed failed to allege an actual injury to his ability to present claims to courts. See Lewis v. Casey, 518 U.S. 343, 349, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
The district court also properly concluded Reed failed to state a retaliation claim, because he failed to allege defendant Peterson’s actions had a chilling effect on his attempts to seek redress through the prison internal grievance system or the courts. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.2005).
The district court properly dismissed Reed’s claims that defendant Kernan conspired and retaliated against him, because Reed offered only vague and conclusory allegations in support of these claims. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.1982).
The district court also properly concluded that Reed failed to state a claim under 42 U.S.C. § 1985(2), because he failed to allege defendants interfered with court proceedings. See Loehr v. Ventura County Community College Dist., 743 F.2d 1310, 1320 (9th Cir.1984). Moreover, the district court properly dismissed Reed’s claim under 42 U.S.C. § 1986 after he failed to allege a predicate violation of section 1985. See id.
Reed’s remaining contentions are unpersuasive.
Reed’s motion for appointment of counsel is DENIED because Reed failed to demonstrate exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.